SANBORN, Circuit Judge
(concurring). This case involves the liability of the master for the breach of its duty to its servant to exercise ordinary care and prudence in the selection, arrangement, and care of a simple machine which it furnished. In my opinion this liability is measured by the following- rules of law which I think have been established by decisions of the Supreme Court and of this court.
The limit of the duty and of the liability of the master is the exercise of ordinary care to furnish and keep in repair reasonably safe machinery. That duty is discharged and that liability ceases when the master has exercised ordinary care to furnish such machinery and appliances as persons of ordinary intelligence, prudence, and caution commonly supply under like circumstances. Washington, etc., Ry. Co. v. McDade, 135 U. S. 554, 570, 10 Sup. Ct. 1044, 34 L. Ed. 235; Southern Pacific Company v. Seley, 152 U. S. 145, 153, 14 Sup. Ct. 530, 38 L. Ed. 391; Patton v. Texas & Pacific Ry. Co., 179 U. S. 658, 664, 21 Sup. Ct. 275, 45 L. Ed. 361; Mississippi River Logging Co. v. Schneider, 20 C. C. A. 390, 393, 74 Fed. 195, 198; H. D. Williams Cooperage Co. v. Headrick, 159 Fed. 680, 682, 86 C. C. A. 548, 550. “The defendant was not a guarantor of the safety of its machinery, and was only bound to use ordinary care and prudence in the selection, arrangement, and care thereof, and had a right to use and employ such as the experience of trade and manufacture sanctioned. * ⅜ ⅜ Neither individuals nor corporations are bound as employers to insure the absolute safety of ihe machinery or mechanical appliances which they provide for the use of their employés, nor are they bound to supply the best, the safest, or newest of those appliances for the purpose of securing the safety of those who are thus cm-plovcd.” Washington, etc., Ry. Co. v. McDade, 135 U. S. 554, 569, 570, 10 Sup. Ct. 1044, 1049, 34 L. Ed. 235.
The true test of ordinary care is that degree of care which persons of ordinary intelligence and prudence commonly exercise under similar circumstances. If the care used in a given case rises to or above that standard, there is no actionable negligence; if it falls below it, there is such negligence. Union Pacific Railroad Co. v. Daniels, 152 U. S. 684, 691, 14 Sup. Ct. 756, 38 L. Ed. 597; Southern Pacific Co. v. Hetzer, 68 C. C. A. 26, 35, 135 Fed. 272, 281, 1 L. R. A. (N. S.) 288; Chicago Great Western Ry. Co. v. Egan, 159 Fed. 40, 45, 86 C. C. A. 230, 235; H. D. Williams Cooperage Co. v. Headrick, 159 Fed. 680, 682, 86 C. C. A. 548, 550; Grand Trunk Ry. Co. v. Ives, 144 U. S. 408, 416, 417, 12 Sup. Ct. 679, 36 L. Ed. 485; Washington, etc., Ry. Co. v. McDade, 135 U. S. 554, 569, 10 Sup. Ct. 1044, 34 *670L. Ed. 235; Choctaw, etc., Ry. Co. v. Holloway, 191 U. S. 334, 338, 24 Sup. Ct. 102, 48 L. Ed. 207; Choctaw, etc., Ry. Co. v. McDade, 191 U. S. 64, 67, 24 Sup. Ct. 24, 48 L. Ed. 96; Charnock v. Texas & Pacific Ry. Co., 194 U. S. 432, 437, 24 Sup. Ct. 671, 48 L. Ed. 1057. In Union Pacific Railroad Company v. Daniels, 152 U. S. 684, 691, 14 Sup. Ct. 756, 758, 38 L. Ed. 597, a case which involved the duty to exercise care to furnish reasonably safe machinery for the servant, the Supreme Court sustained this charge:
“The duty of the defendant towards him was the exercise of reasonable care in furnishing and keeping its machinery and appliances, about which he is required to perform his work, in a reasonably safe condition. It was the defendant’s duty also to use like ordinary care in selecting competent fellow servants and in a sufficient number to insure that the work would be safely done; and this duty was discharged by the defendant if the care disclosed by it in these several matters accorded with that reasonable skill and prudence and care which careful, prudent men, engaged in the same kind of business, ordinarily exercise.”
I do not assent to any direct or indirect departure from these rules. While it may be theoretically true that the measure of care required of a master is that which an ordinarily prudent man would have used under like circumstances, the best evidence what that degree of cafe was and the true standard of its measurement is the degree of care which ordinarily prudent, cautious, and rational employers ordinarily exercise under like circumstances. Where there is substantial and undisputed evidence what degree of care such employers commonly exercised in similar circumstances, and no evidence that the master failed to exercise that degree of care, it is not in my opinion permissible for the jury to speculate or opine that a reasonably prudent man would have exercised a higher degree of care than such men actually did exercise, and to char'ge the defendant with damages because he failed to reach such a speculative, variant, and uncertain standard. Southern Pacific Co. v. Hetzer, 135 Fed. 272, 68 C. C. A. 26, 35, 1 L. R. A. (N. S.) 288; Chicago Great Western Ry. Co. v. Egan, 159 Fed. 40, 45, 86 C. C. A. 230.
In the case at bar, however, there was no evidence what degree of care ordinarily cautious, prudent, and rational employers commonly exercise in the selection and care of such a machine as that in use at the time of the accident; and upon the ground that in the absence of such evidence, and in view of the proof of the size of the pin and of the size of the hole in which it was placed, of the character of the machine and of its work, I do not dissent from the conclusion that it was permissible for the jury in this case to find what degree of care an ordinarily prudent man would have exercised under like circumstances, and that the defendant failed to use that care.